DETAILED ACTION
This Office action is in response to the amendment filed on 10 June 2022.  Claims 1-20 are pending in the application.  Claims 11-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al., US PG pub. 20180123078 A1 in view of Nam et al., US PG pub. 20170186831 A1, both of record.
With respect to claim 1, Byun discloses a substrate (100, fig. 2) on which a pixel (180, fig. 2) and a transmissive area (area of CH6, fig. 2) are located, the pixel (180, fig. 2) including a display element (210, fig. 2); a plurality of wirings (151,152, fig. 2) on the substrate (100, fig. 2), the wirings (151,152, fig. 2) being on one side of the transmissive area (area of CH6, fig. 2); a pixel (180, fig. 2) electrode and an emission layer (210, fig. 2) each included in the pixel (180, fig. 2); an opposite electrode on the emission layer (210, fig. 2) and including an opening (CH6, fig. 2) corresponding to the transmissive area (area of CH6, fig. 2); and a first metal layer (121, fig. 2) overlapping the wirings (151,152, fig. 2), the first metal layer (121, fig. 2) being below the wirings (151,152, fig. 2), wherein the transmissive area (CH6, fig. 2) is an area capable of transmitting light or signals (CH6 is a contact hole which connected to low-voltage line to the cathode electrode). However, Byun does not disclose wherein a lateral surface of the first metal layer (121, fig. 2) has an inverse-tapered shape with respect to a top surface of the substrate (100, fig. 2). 
Nam discloses teaches the metal layer 152 can have an inverse-tapered shape with respect to a top surface of the substrate 101.
Therefore, it would have been obvious to a person having ordinary skill in the art to include an inverse-tapered shape, since the inverse-taper-shaped shielding layer absorbs or reflects light from the outside, thereby effectively ensuring the stability of the device (¶0028,¶0029,¶0031).
With respect to claim 2, Byun discloses a buffer layer over the substrate (100, fig. 2), wherein the pixel (180, fig. 2) includes a thin film transistor (130,150,160, fig. 2) on the buffer layer, and the first metal layer (121, fig. 2) is between the substrate (100, fig. 2) and the buffer layer.
With respect to claim 6, Byun discloses wherein the wirings (151,152, fig. 2) include a first wirings (151,152, fig. 2) and a second wirings (171 and 172, fig. 2) that do not overlap each other, and the first metal layer (121, fig. 2) includes a first sub-metal layer (121) and a second sub-metal layer (122), the first sub-metal layer (121) overlapping the first wirings (151,152, fig. 2), and the second sub-metal layer (122) overlapping the second wirings (151,152, fig. 2).
With respect to claim 7, Byun discloses a second metal layer (111 and 112, fig. 2) below the pixel (180, fig. 2).
With respect to claim 8, Byun discloses wherein a lateral surface of the second metal layer (111 and 112, fig. 2), however, Byun does not disclose that the second metal layer has an inverse-tapered shape.
Nam discloses teaches the metal layer 152 can have an inverse-tapered shape with respect to a top surface of the substrate 101.
Therefore, it would have been obvious to a person having ordinary skill in the art to include an inverse-tapered shape, since the inverse-taper-shaped shielding layer absorbs or reflects light from the outside, thereby effectively ensuring the stability of the device (¶0028,¶0029,¶0031).
With respect to claim 9, Byun discloses a functional layer between the pixel (180, fig. 2) electrode and the emission layer (210, fig. 2), or between the emission layer (210, fig. 2) and the opposite electrode, wherein a same material as that of the functional layer is in the transmissive area (area of CH6, fig. 2).
With respect to claim 10, Byun discloses an inorganic insulating layer (175, fig. 2;¶0064) over the substrate (100, fig. 2), wherein the inorganic insulating layer (175, fig. 2) includes a first hole corresponding to the transmissive area (area of CH6, fig. 2), and the opposite electrode is on a lateral wall of the first hole.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al., US PG pub. 20180123078 A1 in view of Nam et al., US PG pub. 20170186831 A1; further in view of Lee et al., US PG pub. 20180240822 A1, all or record.
With respect to claim 3, Byun discloses as applied to claim above however Byun does not discloses wherein the substrate (100, fig. 2) includes a first base layer, a first inorganic layer, a second base layer, and a second inorganic layer that are sequentially stacked.
Lee discloses wherein the substrate (110; ¶0049) includes a first base layer (polymer material), a first inorganic layer (silicon nitride, SiO, SiON material), a second base layer (polymer material), and a second inorganic layer (silicon nitride, SiO, SiON material) that are sequentially stacked.
Therefore, it would have been obvious to a person having ordinary skill in the art to include an alternately stacked polymer and inorganic material since this can provide a flexible substrate and can increase the flexible of the light emitting device thereby prevent substrate from damage.
With respect to claim 4, Byun discloses wherein the first metal layer (121, fig. 2) however Byun does not disclose metal layer is under the first base layer, between the first base layer and the first inorganic layer, between the first inorganic layer and the second base layer, between the second base layer and the second inorganic layer, or on the second inorganic layer.
Lee discloses wherein the substrate (110; ¶0049) includes a first base layer (polymer material), a first inorganic layer (silicon nitride, SiO, SiON material), a second base layer (polymer material), and a second inorganic layer (silicon nitride, SiO, SiON material) that are sequentially stacked.
Therefore, it would have been obvious to a person having ordinary skill in the art to include an alternately stacked polymer and inorganic material since this can provide a flexible substrate and can increase the flexible of the light emitting device thereby prevent substrate from damage.
With respect to claim 5, Byun discloses a first additional metal layer (122, fig. 2) overlapping the first metal layer (121, fig. 2) with an insulating layer (125, fig. 2) therebetween, wherein the first additional metal layer (122, fig. 2) however Byun does not discloses the first base layer, between the first base layer and the first inorganic layer, between the first inorganic layer and the second base layer, between the second base layer and the second inorganic layer, or on the second inorganic layer.
Lee discloses wherein the substrate (110; ¶0049) includes a first base layer (polymer material), a first inorganic layer (silicon nitride, SiO, SiON material), a second base layer (polymer material), and a second inorganic layer (silicon nitride, SiO, SiON material) that are sequentially stacked.
Therefore, it would have been obvious to a person having ordinary skill in the art to include an alternately stacked polymer and inorganic material since this can provide a flexible substrate and can increase the flexible of the light emitting device thereby prevent substrate from damage.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive. Applicant has argued that the area CH6 of Byun appears to be a contact hole and is not an area that is capable of transmitting light or signals. However, Byun discloses contact hole CH6 is connected to the cathode electrode with a low voltage line 120 that is connected with the auxiliary electrode. The counter or auxiliary electrode provides a means of applying input potential to the working electrode. The purpose of these electrodes is to complete the circuit and allow charge to flow. Therefore, Byun does teach wherein the transmissive area is an area capable of transmitting light or signals. For these reasons, the rejection of claims 1-10 over Byun et al. in view of in view of Nam et al. has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822